Citation Nr: 0325608	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-13 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.E., M.S.



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to June 1945.  The veteran's death certificate reflects that 
he died in January 1993.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  That same month, the appellant testified 
before a Hearing Officer at the VARO in Waco.  In a November 
1998 decision, the Board remanded the appellant's claim to 
the RO for additional development.  


REMAND

VA is required to provide notice to claimants of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
In February 2002, the RO attempted to provide this notice in 
accordance with the provisions of 38 C.F.R. § 3.159(b) 
(2003).  However, that regulation was invalidated because it 
limited the time for submitting necessary evidence to 30 days 
rather than the statutorily required period of one year.  
38 U.S.C.A. § 5103(b) (West 2002); PVA v. Secretary, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Therefore, this case must be remanded for the following:

The RO should provide the veteran with a 
VCAA notice letter that takes into 
account the time limits of 38 U.S.C.A. 
§ 5103(b), as interpreted by the Federal 
Circuit in PVA v. Secretary.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




